Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-241440, filed on 06/05/2019.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 07/17/2019 has been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 06/05/2019 is noted by the Examiner. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Peuser et al. US 2014/0312715 (Provided by Applicant; Hereinafter Peuser).
Regarding claim 10, Peuser teaches a notification method (Fig. 1) comprising: 
applying high-voltage electricity (Fig. 1; [0032-0037]; claims 1-3) from a first terminal side connected to a first end of an electrical wire disposed around a predetermined region (Fig. 1; [0032-0037]; claims 1-3); 
measuring a voltage value(Fig. 1; [0032-0037]; claims 1-3) at a second terminal connected to a second end of the electrical wire (Fig. 1; [0032-0037]; claims 1-3); 
determining whether an abnormality is present in the electrical wire (Fig. 1; [0032-0037]; claims 1-3), based on a measured voltage value (Fig. 1; [0032-0037]; claims 1-3); and 
notifying an external device of a determination result (Fig. 1; [0032-0037]; claims 1-3). 
Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a second terminal connected to a second end of the electrical wire; a high-voltage generation circuit configured to generate high-voltage electricity, the high-voltage generation circuit being connected to the first terminal; a voltage detection circuit configured to measure a voltage value of the high-voltage electricity at the second terminal, and determining whether an 
10.	Claims 2-9 are also allowed as they further limit allowed claim 1.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishi et al. US 2013/0110430 - Electrical storage system i.e. battery system, for use in e.g. solar energy utilizing power generation system, has storage units whose physical quantities are detected corresponding to one of imaginary pair of circuits.
Matsuda et al. US 2018/0041027 - Semiconductor device for power supply control, has terminal monitoring circuit that is comprised so that signal generation operation of on-off control signal generation circuit is stopped by signal output from monitoring circuit.
Yagyu et al. US 2014/0334051 - Electric current detection circuit integrated in semiconductor integrated circuit device, has detection circuit that detects electric currents which flows between specific terminals of circuits.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867